The present application is being examined under the First Inventor to File Provisions of the AIA 
OFFICE ACTION
Response to Election
1.	The election “without traverse” of Claims 1-6, the withdrawal of Claim 7, and the addition of Claims 8-9, dated May 02, 2022, are acknowledged.
Claims Objection
2.	Claims 4, 8 and 9 are objected to because of the following informalities:
Claims 4 and 8-9, lines 2 and 4 (in all occurrences), replace “the same” with -- a same --.
 Claim Rejections - 35 U.S.C. §102
Note:	In the event the determination of the status of the application as subject to AIA  35 U.S.C. §102 and §103 (or as subject to pre-AIA  35 U.S.C. §102 and §103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
3.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102(a)(1) that form the
basis for the rejections under this section made in this Office action:
102(a)(1) Conditions for patentability. NOVELTY; PRIOR ART:
A person shall be entitled to a patent unless the claimed invention was patented, described in a:
• Printed publication;  • Public use;  • On sale; or  • Otherwise available to the public before the effective filing date of the claimed invention.
*  Exception 102(b)(1)(A): To overcome this rejection under 35U.S.C. §102(a)(1) by showing, under 37CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application, and is therefore not prior art under 35U.S.C. §102(a)(1);
** Exception 102(b)(1)(B): By providing evidence of a prior public disclosure via an affidavit or declaration under 37CFR 1.130(b).  Applicant is reminded that failure to fully reply to this requirement for information will result in a holding of abandonment.
4.	Claims 1-5, 8 and 9 are rejected under 35 U.S.C. §102(a)(1) as being anticipated by Nakajima et al (JP. 2014-48550).
In re claim 1, Nakajima discloses a lens integrated light reception element 300 [Fig. 4] that converts a plurality of optical signals with different wavelengths into electric signals, the lens integrated light reception element comprising:
- one or more light reception lenses (i.e., condenser lens 304) that receive the optical signals [Fig. 4-7 and ¶0019-0035];
- one or more light reception elements (i.e., communication photodiode 102, in Figs. 4-7)[,] each disposed on a main axis of the light reception lens 304 and converting the optical signal into the electric signal (¶0003: “features to convert a plurality of optical signals having different wavelengths to an electrical signal”);
- one or more inspection pinholes (i.e., hole 131, in Figs. 1-7) through which illumination light passes; 
- and one or more inspection lenses (i.e., condenser lens 305, in Figs. 4-7)[,] each including a main axis parallel to the main axis of the light reception lens 304 and converging the illumination light having passed through the inspection pinhole 131.

    PNG
    media_image1.png
    459
    374
    media_image1.png
    Greyscale
		
    PNG
    media_image2.png
    175
    257
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    174
    317
    media_image3.png
    Greyscale

Application (Fig.1) 	compared to	 	Nakajima (JP. Doc. 2014-48550) Figs.2, 4
In re claim 2, Nakajima discloses:
. the light reception lenses 304 and the inspection lenses 305 disposed on a first plane that is orthogonal to the main axis of the light reception lens [Figs. 4-7], and
. the light reception elements 102 and the inspection pinholes 131 disposed on a second plane that is orthogonal to the main axis of the light reception lens 304.
In re claim 3, Nakajima discloses the light reception lenses 304 and the inspection lenses 305 being convex lenses inherently [Figs. 3A-C].
In re claim 5, Nakajima discloses the inspection pinhole 131 being a hole that penetrates a surface, which is parallel to the semiconductor substrate 101, of an inspection pinhole formation member (i.e., alignment portion 103, Figs.1-7) standing in a vertical direction on semiconductor substrate 101 [¶0026]
In re claims 4, 8-9, Nakajima discloses:
. light reception lenses 304 and inspection lenses 305 formed on a same light-transmitting substrate 312, 
. and the light reception elements (i.e., photodiode 102) and the inspection pinholes 131 formed on a same semiconductor substrate 101 [Figs. 4-7 and ¶0020, 0028].
Claim Rejections - 35 U.S.C. §103
5.	The following is a quotation of 35 U.S.C. §103(a) which forms the basis for all obviousness rejections set forth in this Office Action:
103(a) Conditions for patentability. NON-OBVIOUS SUBJECT MATTER:
. A patent for a claimed invention may not be obtained, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
6.	Claim 6 is rejected under 35 U.S.C. §103(a) as being unpatentable over JP. Document 2014-48550 to Nakajima et al. 
Nakajima discloses the inspection pinhole formation member (i.e., alignment portion 103, in Figs. 1-7) and the light reception element (i.e., photodiode 102, in ¶0022).  
Nakajima does not explicitly suggest “the inspection pinhole formation member including metal [,] and the metal being the same as metal included in the light reception element.”
It would have been obvious to a person having skills in the art to have modified the inspection pinhole formation member and the light reception element of Nakajima by utilizing metal.  Since this is merely alternative members’ material, it has been held that substituting one known material for another involves routine skill in the memory structure art. See MPEP 2144.06 and In re Leshin, 125 SUPQ 416.
Contact Information
7.	To inquire about this communication, contact the Examiner at (571) 272-1896 on Mon thru Fri 9AM-5PM If attempt to call the undersigned (calvin.lee1@uspto.gov) by phone is unsuccessful.  Examiner Supervisor Kenneth Parker can be reached at (571) 272-2298. To ask questions about the status of this application, contact Customer Service at (571) 272-1000.  The organization fax number is (571) 273-8300.
Status information for published application may be obtained from either Private or Public PAIR (Patent Application Information Retrieval) system at http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197.
June 08, 2022											    /Calvin Lee/

    PNG
    media_image4.png
    7
    666
    media_image4.png
    Greyscale
Date									 Primary Patent Examiner, A.U.2815